UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2190


TANYA JONES, a/k/a Tanya Lorraine Jones,

                    Plaintiff - Appellant,

             v.

MEGAN J. BRENNAN, Postmaster General, United States Postal Service,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:18-cv-03198-PJM)


Submitted: January 31, 2022                                       Decided: March 3, 2022


Before THACKER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Tanya Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tanya Lorraine Jones appeals the district court’s order dismissing with prejudice

her complaint for failure to state a claim and failure to prosecute. We have reviewed the

record and find no abuse of discretion in the district court’s conclusion that Jones failed to

prosecute her case. See Attkisson v. Holder, 925 F.3d 606, 625 (4th Cir. 2019) (stating

standard of review and providing standard for dismissal pursuant to Fed. R. Civ. P. 41(b));

Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir. 1989) (observing that plaintiff’s failure to

heed explicit warning of the consequences of failing to respond is an important

consideration in determining whether district court abused its discretion). Accordingly, we

affirm. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2